In re State of Louisiana; — Plaintiff(s); applying for writ of certiorari and/or review; Parish of Orleans, Criminal District Court, Div. “I”, No. 345-813; to the Court of Appeal, Fourth Circuit, No. 91KW-0974.
Granted. Trial court’s order granting all defense motions is vacated. The proper remedy for the state’s failure to show probable cause at the preliminary examination is the release of defendant from custody or bail. State v. Sterling, 376 So.2d 103 (La.1979). Case is remanded to the trial court for further proceedings.